Case 4:18-cV-03555 Document 2 Filed in TXSD on 10/02/18 Page 1 of 4

 

The Trust indenture of 1876 Texas Constitution (as ratified without subsequent amendments) ARTICLE I. BILL OF
RIGHTS. SECTION 24. “MILITARY SUBORDINATE TO CIVIL AUTHORITY" The military SHALL at all times shall be subordinate
to the civil authority Notice of Special Restricted Appearance: Oliveira- Florinda: Marlon beneficial Owner lst
Lien Holder and executor of MARLON OLIVEIRA FLORINDA d/b/a OLIVEIRA FLROINDA MARLON®"‘

OLIVEIRA FLORINDA MARLON, “ESTATE”
EXECUTOR OFFICE

GENERAL PosT oFFIcE gm

c/o 2706 DuHAM cHAsE LANE mm .~ .

KATY, TExAs REPUBLIC LE

NoN-DoMEsTIc wIHTHoUT THE UNITED sTA'rEs, INc OC]‘ g 2 001

september 30, 2018 ‘ 8
4HWH¢BNUHKCHMHWQMM

‘Federal Court'

THE UNITED STATES DISTRICT COURT
FOR THE SOURTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

   

 

OLIVEIRA FLORINDA MARLON
EZIO KAVUNGO MARLON

EDEN LUISA MORIN MARLON
Plaintiff

 

VS

Texas Attorney General Child Support
Division, et al.,

GREG WAXNE ABBOT Dba Governor of Texas
Office of the Governor

State Insurance Building

1100 San Jacinto

Austin, Texas 78701

 

C. VELEZ Dba CONTRACTOR SUPERVISOR FOR
TITLE IV_ D AGENCY a/k/a Chlld Support z
Enforcement Program 4 z
634 HOUSTON TEXAS EAST STOREFRQN w

 

  

 

SUITE 125 DUE NoTIcE AND AFFIDAVIT oF
5144 E SAM HOUSTON PKWY N \4\_
HoUsToN, TEXAS 77015 » /~ FACTS

STEVE RODDY Dba deputy dir§ctor for child
support a legal fiction a/k/§4Child Support
Program

Price Daniel Sr,
209 W. 14th Strget“
Austin, Texas 7§701'

  

  

 

MARA FIESEN Dba pep ty attorney general for
child support a legal fiction

Price Dan§el Sr. Building

209 W. l4€h SLreet

§ust§n, Texas 78701

 

NANET¢E YVETTE MARLON
2811 Brazel St
Waller, Texas 77484
Defandant

 

 

 

 

File on Demand/Record

Page 1 of 4

 

 

The Trust indenture of 1876 Texas Constitution (as ratified without subsequent amendments) ARTICLE I. BILL OF
RIGHTS. SECTION 24. “MILITARY SUBORDINATE TO CIVIL AUTHORITY” The military SHALL at all times shall be Subordinate
to the civil authority Notice of Special Restricted Appearance: Oliveira-Florinda: Marlon beneficial Owner lst
Lien Holder and executor of MARLON OLIVEIRA FLORINDA d/b/a OLIVEIRA FLROINDA MARLON®m

I Oliveira-Florinda: Marlon natural person, living man and freeman for MARLON OLIVEIRA
FLROINDA Dba OLIVEIRA FLROINDA MARLON, hereby do not consent to title IV-D agency a child
support quasi hearing.

TAKE FURTHER MANDATORY NOTICE

I deny all request to pay child support and do not consent to paternity testing and
paying child suppor.
My reasons are follows:

l- ARTICLE XII. “Private Corporations." SECTION l. No private corporation shall be
created except by general laws. The Title lV-D agency and any court lacks subject
matter jurisdiction. The I:"ictitious defendants are representing the STATE OF TEX_AS
legal fiction and the UNITED STATES, INC legal fiction without standing in court to
bring any action. It’s enough to say here that the sliminess stonewalling and just
plain blunt viciousness of the Title IV-D contractors in their attempt to conceal the
true nature in cause. Title I'v'-D agency is private corporation. %

See Exhibit:

~ TEXAS DEPARTMENT OF BANKING
Cr;imi'ni:\;':;.ioiiei fin-aries g fenner Sea'ch

    

Dedicated to Excellence in Texas Banklng Since 1905

 

Bauks&Tmsr 1 Money Services Cemetery&wepaid ` other Begumod Appiications.Forms Laws& consumer
Companies ’ Businesm . Fumraiausinesses Entities &Fubiications ' Regu|ations mfarmation `

di d

 

 

dam k Other Reguiated Emi!ies w Privaie fluid Support Enforcemem Agencies

Private Child Support Enforcement Agencies

in the 77" Legislaiure, me Texas Finance Code was

_§ amended by adding Chapier 396. The amendment L°°king for consumer
i provided §ha\ private child support enforcement mfgrmati°n’_)
agencies (PCSEAS) register with the Deparlment to

engage in child support enforcement in Te)ras, consumer sect n 1
': PCSEAS are required to register with the Department; 1
i~iovireve:rt enforcemeni authority is limited Agency
personnei investigate consumer compiaints and
attempt to faciiitate amicab!e resolutions with regard to
these entities Addiiionaily, the \egai staff reviews
contract forms for ciarity and suitability

 

 

2- 1876 Constitution of State of Texas [as ratified without subsequent amendments]
%;ARTICLE~I “BILL OF RIGHTS” SEC. 6. All men have a natural and indefeasible right to
lworship Almighty God according to the dictates of their own consciences. No man shall
be%c%mpelled to attend, erect or support any place of worship, or to maintain any
ministry against his consent. No human authority ought, in any case whatever, to
control or interfere with the rights of conscience in matters of religion, and no
preference shall ever be given by law to any religious society or mode of worship.
But it shall be the duty of the Legislature to pass such laws as may be necessary to
protect equally every religious denomination in the peaceable enjoyment of its own
mode of worship.

 

3- My Children are to Honor me as stated in the "NEW LIVING TRANSLATION BIBLE AT l
Timothy 5:4 “But if she has children or grandchildren, their first responsibility is
to show godliness at home and repay their parents by taking care of them. This is
something that pleases God.” take further notice that at Ephesians 6: l-4 Children,

Page 2 of 4

 

a Case 4:18-cV-03555 Document 2 Filed in TXSD on 10/02/18 Page 3 of 4
I ACCF.PT YoUR oFFER WITH FULL IMMUNITY. WITHoUT REcoURsE. WITHOUT PREJUDICE
t d

d

en n
*-i’¢¢ _
n no z x
n an an
n 11 earn
no nn n
~§f*§¢¢ki
n ¢* rain

The Trust indenture of 1876 Texas Constitution (as ratified without subsequent amendments) ARTICLE I. BILL OF
RIGHTS. SECTION 24. “MILITARY SUBORDINATE TO CIVIL AUTHORITY” The military SHALL at all times Shall be Subordinate
to the civil authority Notice of Special Restricted Appearance: Oliveira-Florinda: Marlon beneficial Owner lst
Lien Holder and executor of MARLON OLIVEIRA FLORINDA d/b/a OLIVEIRA FLROINDA M.ARLON®"‘

   

obey your parents in the Lord, for this is right. 2“Honor your father and mother”
(which is the first commandment with a promise), 3“that it may go well with you and
that you may be long-lived on the earth.” a 4Fathers, do not provoke your children to
anger; instead, bring them up in the discipline and instruction of the Lord.”

4- 1876 Constitution of State of Texas [as ratified without subsequent amendments]
ARTICLE I “BILL OF RIGHTS” ARTICLE XVI. General Provisions. SEC. 6. No appropriation
for private or individual purposes shall be made. A regular statement, under oath,
and an account of the receipts and expenditures of all public money shall be published
annually, in such manner as shall be prescribed by law.

 

l Demand that this action be dismissed with prejudice any further action from this%eourt
to pursue this matter will be in violation of my unalienable rights protectedvby the 1§76
Constitution of State of Texas [as ratified without subsequent amendments] ARTICLE`I jr
“BILL OF RIGHTS” SEC. lO. In all criminal prosecutions the accused shall have a sp§edy
public trial by an impartial jury. He shall have the right to demand the nature and cause
of the accusation against him and to have a copy thereof. He shall not be compelled to
give evidence against himself. He shall have the right of being heard by himself or
counsel or both; shall be confronted with the witnesses against him; and shall have
compulsory process for obtaining witnesses in his favor. And no person shall be held to
answer for a criminal offense, unless on indictment of a grand jury, except in cases in
which the punishment is by fine, or imprisonment otherwise than in the penitentiary, in
cases of impeachment, and in cases arising in the army or navy,3 pr in the militia, when
in actual service in time of war or public danger. ~ ‘

The 1876 Constitution of State of Texas [as ratified without subsequent amendments]
ARTICLE l “BILL OF RIGHTS” SEC. 14. No person, for §he Same offense, shall be twice put
in jeopardy of life or liberty; nor shall a person be again put- upon trial for the same
offense a fter a verdict of not guilty in a court o§ competent jurisdiction.

 

 

The 1876 Constitution of State of Texas [as ratified without subsequent amendments]
ARTICLE 1 “BILL OF RIGHTS” SEC. 15. The right of trial by jury shall remain inviolate.
The Legislature shall pass such laws as may be needed to regulate the same, and to
maintain its purity and efficiency.

 

1
‘<//

The 1876 Constitution of State o§ T as [as ratified without subsequent amendments]
ARTICLE 1 “BILL OF RIGHTS” ARTICLE """" 1 ”BILL OF RIGHTS” SEC. 19. No citizen of this State
shall be deprived of life, liberty, property, privileges or immunities, or in any manner
disfranchised, except by §he due course of the law of the land.

 

 
 

By: Oliveira-Florinda: Marlon ixecutor, Authorized Representative for OLIVEIRA FLROINDA
MARLoN, “EsTATE" “

C/o 2706 Durham Chase l§pe, Katy, Texas Zip Exempt

Wr“'timr qw<§\wi»ca wci-mr u/oei »w§

 

 

/ By: 7 executor wm Q[A:(/@WL! golf Mdkv M Date ’lD/Z/Q»Ols

Oliveira- Florinda:' Marlon, Executor, Beneficiary- In Propria §ersona
All Rights Reserved: UCC l- -308; UCC 1-103. 6
Executor Of the OLIVEIRA FLORINDA MARLON, ESTATE
C/o 2706 Durham Chase Lane
Katy, Texas Republic
Zip Code Exempt
Nontaxpayer
Noncitizen National

Page 3 of 4

 

 

Case 4:18-cV-03555 Document 2 Filed in TXSD on 10/02/18 Page 4 of 4
'1' YoUR oE'FER WITH FULL IMMUNITY. WITHOUT REcoURsF.. WITHOUT PREJUDIC
d
t

t ,
t
*

*' ~

The ll‘rust indenture of 1876 Texas Constitution (as ratified without subsequent amend.ments) ARTICLE I. BILL OF
RIGHTS. SECTION 24. “MILITARY SUBORDINATE TO CIVIL AUTHORITY" The military SHALL at all times Shall be Subordinate
to the civil authority Notice of Special Restricted Appearance: Oliveira-Florinda: Marlon beneficial Owner lst
Lien HOlder and executor Of MARLON OLIVEIRA E`LORINDA d/b/a OLIVEIRA FLROINDA MARLON®"‘

   

n
m
roy

&i.*
‘¥“
k
d
§

‘i¥
aug
!‘*
§§
.§‘
1

f
§
§
§

**
**
**
‘*

JURAT

Sub crib d arhrworn to M affi med) before me on this _Q@'day of ( )C`/"¢\Jé>`€’,/ 2018,
go \/ o

ri"\ 0\.proved to me on the basis of satisfactory evidence to

 

 

 

by f ove\‘rc\
be the person(s) who appeared before me.
L|L|AM HERNANDEZ
Notary (Seal) NoTARYPuBLlc
STATEOFTEXAS

MY COMM. EXP. 4/23/20
NOTARY |D 12896604-7

 

 

 

 

Notary Signature

 

 

 

Page 4 of 4

 

